Citation Nr: 1802229	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-09 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability evaluation for service-connected bilateral hearing loss.

2.  Entitlement to a compensable disability evaluation prior to September 23, 2015, and a disability evaluation higher than 10 percent beginning on September 23, 2015, for service-connected degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1970 to January 1972, and from January 1979 to January 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

During the pendency of the appeal, the RO issued a rating decision in April 2016, which granted an increased rating of 10 percent for the Veteran's service-connected right knee degenerative joint disease, effective September 23, 2015.  The Veteran has not expressed satisfaction with the ratings assigned for either of the "stages" on appeal; therefore, the issue has been characterized to reflect that staged ratings are assigned, and that both remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Finally, the Veteran had also initiated an appeal of the November 2012 rating decision as to the denial of service connection for diabetes mellitus, Type II.  In September 2013, the RO granted service connection for that issue and assigned a 20 percent disability rating, effective September 6, 2011.  Hence, there remain no allegations of errors of act or law for appellate consideration and the appeal is not presently before the Board.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability has been manifested by no more than an average puretone threshold, at the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz), of 58.75 decibels (dB) and speech recognition scores of no lower than 94 percent. 

2.  Prior to November 14, 2013, the evidence of record shows that the Veteran's right knee degenerative joint disease had normal range of motion and was not manifested by painful motion.
3.  From November 14, 2013, the evidence of record shows that the Veteran's right knee degenerative joint disease has been manifested by painful motion.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code (DC) 6100 (2017).

2.  The criteria for a compensable disability rating prior to November 14, 2013 for service-connected degenerative joint disease of the right knee have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2017).

3.  The criteria for a disability rating of 10 percent, but no higher, from November 14, 2013, to September 23, 2015, for service-connected degenerative joint disease of the right knee have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2017).

2.  The criteria for a disability rating higher than 10 percent from September 23, 2015, for service-connected degenerative joint disease of the right knee have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The duty to notify has been met.  See August 2012 VCAA correspondence.   In light of the foregoing, nothing more is required.
VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  With respect to his hearing loss examination, the impact of the Veteran's hearing loss on his occupational capacity and daily activities was addressed by the examining clinician pursuant to Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, the United States Court of Appeals for Veterans Claims (Court) has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Id. at 509.

Bilateral Hearing Loss

The assignment of a disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).  Specifically, organic impairment of hearing acuity is rated by using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by pure tone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a).  Tests are conducted without hearing aids. 

The rating schedule establishes eleven auditory acuity levels ranging from numeric level I through numeric level XI, obtained by applying the findings to Table VI or VIa.  38 C.F.R. §§ 4.85, 4.86.  The numeric designations for both ears are then applied to Table VII to derive the percentage evaluation, under diagnostic code 6100. 

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz ) is 55 decibels (dB) or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86. 

In support of his claim for an increased rating for his bilateral hearing loss, the Veteran submitted a private audiometry report dated July 2010 from Georgetown Ear, Nose, and Throat Center, P.A.  As noted above, the relevant time period for consideration in an increased rating claim includes the one year before the claim was filed.  Here, the Veteran's claim was filed in September 2011.  Therefore, the July 2010 private audiometry report predates the period for consideration herein and need not be discussed further.

The Veteran underwent an audiological examination in September 2012.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Audiological testing at the time revealed puretone thresholds in dB for the left ear at 1000, 2000, 3000 and 4000 Hz of 30, 60, 55 and 50 respectively, with an average over those frequencies of 49 dB.  Audiological testing at the time revealed puretone thresholds in dB for the right ear at 1000, 2000, 3000 and 4000 Hz of 20, 55, 50 and 50 respectively, with an average over those frequencies of 44 dB.  The speech recognition score was 96 percent in the left ear and 94 percent in the right ear.

Another audiological examination was performed in September 2015.  The examiner diagnosed the Veteran with bilateral mixed hearing loss.  Audiological testing at the time revealed puretone thresholds in dB for the left ear at 1000, 2000, 3000 and 4000 Hz of 45, 65, 65 and 60 respectively, with an average over those frequencies of 58.75 dB.  Audiological testing at the time revealed puretone thresholds in dB for the right ear at 1000, 2000, 3000 and 4000 Hz of 45, 65, 65 and 60 respectively, with an average over those frequencies of 58.75 dB.  The speech recognition score was 94 percent in the left ear and 96 percent in the right ear.

Moreover, the record includes a June 2013 audiological assessment with audiometric threshold findings.  In particular, testing revealed puretone thresholds in dB for the left ear at 1000, 2000, 3000 and 4000 kHz of 30, 55, 55 and 50 respectively.  Audiological testing at the time revealed puretone thresholds in dB for the right ear at 1000, 2000, 3000 and 4000 kHz of 25, 55, 50 and 45 respectively.  The speech recognition score was 92 percent in the left ear and 96 percent in the right ear.  The Veteran was diagnosed with normal to moderately-severe sensorineural loss bilaterally.  New hearing aids were discussed with the Veteran.

Applying the results of the VA audiological examinations to Table VI yields a Roman number value of I and II in the left ear and I and II in the right ear.  See 38 C.F.R. § 4.85. Applying that value to Table VII, the Veteran's bilateral hearing loss disability was correctly evaluated as noncompensably disabling.  Id.  Exceptional patterns discussed in § 4.86 have not been demonstrated either.

With respect to the VA audiology examinations, the audiologist must describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455-456 (2007).  Notably, the Veteran informed the September 2015 examiner that speech is the biggest challenge for him.  When someone is looking away from him and speaking, he has a difficult time understanding.  He also indicated he can guess and uses hearing aids for both fingers.  These complaints are contemplated by the schedular criteria and do not provide a basis for any rating higher than what is assigned based on application of 38 C.F.R. § 4.85.

The audiometric examinations of record do not support a compensable disability rating for bilateral hearing loss disability.  Although the Veteran asserts that his hearing loss disability warrants compensation, the medical evidence prepared by a skilled neutral professional is more probative.  The criteria for rating hearing loss are based on test results as described.  The Veteran offers no information that goes to those criteria.  As such, his unsupported assertion that a compensable rating is warranted is not probative evidence.  In this case, the numeric designations produce a noncompensable disability evaluation. 

Degenerative Joint Disease of the Right Knee

Procedurally, the Veteran filed a claim for an increased rating for service-connected degenerative joint disease of the right knee in September 2011.  The November 2012 rating decision continued the noncompensable disability rating for that disability.  Thereafter, an April 2016 rating decision increased the disability rating for the Veteran's right knee to 10 percent effective September 23, 2015.

Normal range of motion of the knee is from 0 degrees of extension (leg in straight line from hip to heel) to 140 degrees of flexion (leg bent with heel near posterior thigh). See 38 C.F.R. § 4.71a, Plate II. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is warranted where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is warranted where knee flexion is limited to 15 degrees. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is warranted where knee extension is limited to 10 degrees, a 20 percent rating is warranted where knee extension is limited to 15 degrees, a 30 percent rating is warranted where knee extension is limited to 20 degrees, a 40 percent rating is warranted where knee extension is limited to 30 degrees, and a 50 percent rating is warranted where knee extension is limited to 45 degrees. 

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankyloses), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum). 

38 C.F.R. § 4.71a, DC 5256 provides for a 30 percent rating (and even higher ratings) for ankyloses of a knee in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

According to DC 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability, a 10 percent rating is assigned with evidence of slight recurrent subluxation or lateral instability of a knee; 20 percent rating is assigned with evidence of moderate recurrent subluxation or lateral instability; and 30 percent rating is assigned with evidence of severe recurrent subluxation or lateral instability.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

38 C.F.R. § 4.71a , DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the knee joint. 

38 C.F.R. § 4.71a, DC 5259 provides for a 10 percent rating for symptomatic residuals of removal of a semilunar cartilage.  Ratings under DC 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion. See VAOGCPREC 9-98. 

Thus, if there are symptoms as a residual of a meniscectomy (partial removal of semilunar cartilage in the knee) which are subluxation or instability, or limitation of motion, separate ratings for such manifestation may be assigned.  However, 38 C.F.R. § 4.71a , DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. A locked knee is "a condition in which the knee lacks full extension and flexion because of internal derangement, usually the result of a torn meniscus." http://medical-dictionary.thefreedictionary.com/locked+knee.  Thus, locking encompasses limitation of motion such that assigning additional and separate rating for limited knee flexion or extension under, respectively, DCs 5260 or 5261 would constitute pyramiding under 38 C.F.R. § 4.14  and, as such, is prohibited.  See VAOPGCPRECs 23-99 and 9-93.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.
 
Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, without objective functional loss, does not require that a higher rating be assigned.  The assignment of highest rating for pain without other objective findings would lead to potentially 'absurd results'.  Id. at 43.

Following the September 2011 claim for an increased rating, an October 2012 VA examination was performed.  The examiner diagnosed the Veteran with degenerative joint disease of the right side.  On examination, the Veteran's right knee flexion was 140 degrees or greater, and extension was normal.  There was no objective evidence of painful motion noted.  Additionally, range of motion remained 140 degrees or greater flexion and normal extension following repetitive use testing.  No functional loss or impairment or pain to the knee and lower leg were found.  Muscle strength testing showed normal muscle strength.  Additionally, the Veteran's right knee had normal joint stability and no previous joint replacement or surgical procedures.  No assistive devices were used to help with ambulation and no functional impairment was caused by the Veteran's right knee degenerative joint disease.

As part of the Veteran's October 2012 VA examination, an MRI of the right knee was conducted.  It showed mild varus deformity of the knee.  Joint space widths were normally maintained, no definite joint effusion and no definite intra-articular calcifications.  The interpreting radiologist's impression was tricompartment degenerative joint disease that was mild at lateral and patellofemoral compartments and marked at medial compartment with some genu varus deformity.  It was noted that narrowing of the medial compartment joint space may have slightly progressed since prior study.  Based on these findings, the VA examiner diagnosed degenerative joint disease of the right knee.   

An April 2013 VA treatment notation shows the Veteran was reestablishing his care with the VA and requested a consultation for his orthopedic bilateral knee pain.  VA treatment records from May 2013 show the Veteran's right knee had occasional swelling and his first step was painful.  His knee had also been locking up on him which caused him to fall.  Another May 2013 notation showed he had a proposed surgery to the right knee and preoperative notations.  However, an August 2013 record reflects the surgery was postponed due to the Veteran's work obligations.

A VA treatment notation from November 2013 reflects the Veteran's continuous reports of pain in the right knee.  Furthermore, the records showed the Veteran was prescribed an osteoarthritic knee brace.  Additionally, records showed he received a steroid injection in the right knee in November 2013.  The Veteran reported pain and subjective instability along with stiffness in the morning that progresses to pain as the day proceeds.  Sometimes he used a cane.  He also indicated he previously used a medial unloader that helped his knee but it had since worn out.  He indicated he would like to trial an injection along with a replacement unloader brace.  Another VA treatment notation from May 2014 showed the Veteran was using a cane for balance as well as to get up and down.  He received a steroid injection in the right knee and reported the shots helped a lot for a short period of time.  The Board notes the Veteran is competent to report what he experiences and symptoms observable by his senses, which includes pain in his knee.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Board also finds that the Veteran is credible in his reports of when he began experiencing symptoms of right knee pain.

Another VA examination was performed in September 2015.  The Veteran was diagnosed with degenerative arthritis on the right side.  At the examination, the Veteran reported flare-ups of the right knee which caused worsening pain which he described as pinpoint within his knee.  Functionally, the pain made it difficult for him to walk and hurt if he stood too long.  On examination, the flexion of his right knee was to 140 degrees and extension was normal.  However, pain was exhibited on examination with extension.  Additionally, there was evidence of pain with weight bearing and objective evidence of crepitus found.  There was no additional loss of function or range of motion to the right knee following three repetitions.  The examiner did note that pain limits the functional ability with flare-ups.  Weakened movement and interference with standing were both found as additional factors contributing to the disability.  A slight reduction in muscle strength (4 out of 5) was found in the flexion of the Veteran's right knee but extension muscle strength was normal.  No muscle atrophy, ankyloses, recurrent subluxation or lateral instability were noted.  The Veteran was also noted to limp due to pain in his knees and he occasionally used a brace but regularly used a cane for ambulation.  Functionally, he was limited to standing and walking.

Considering the clinical findings in the VA treatment notations in conjunction with the Veteran's consistent competent and credible reports of pain under 38 C.F.R. §§ 4.40 , 4.45, and 4.59, the Board concludes that the Veteran is entitled to a 10 percent rating based on pain of the left knee joint from November 14, 2013, the first VA treatment notation addressing the Veteran's reports of pain in the right knee.  Although there remains no objective evidence of limitation of motion of the right knee, the record reflects that the Veteran consistently reported experiencing a painful right knee joint throughout the appeal period.  His credible lay statements are sufficient to demonstrate a painful left knee joint under C.F.R. § 4.59. Therefore, the Board will resolve any reasonable doubt in his favor and conclude that he experienced a painful right knee joint from November 14, 2013, and is entitled to a 10 percent rating from that date forward.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, there remains no clinical evidence of limitation of motion of the right knee to warrant a still higher rating under Diagnostic Code 5260 and 5261.

Prior to November 14, 2013, the clinical findings and VA examination do not show the Veteran had any limitation of motion of the right knee nor any complaints of pain.  As such, a compensable rating prior to November 14, 2013 is not warranted.  

Additionally, because there is no evidence of ankylosis, instability, subluxation, dislocation of semi-lunar cartilage, malunion of the tibia and fibula or genu recurvatum, a higher evaluation is not warranted under another diagnostic code for the right knee for the entire period at issue.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5262, 5263.

It is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness. DeLuca, 8 Vet. App. at 206-07.  The October 2012 VA examination showed the Veteran's right knee had no functional loss.  Thereafter, in the September 2015 VA examination, the Veteran's right knee was found to functionally impact his ability to walk or stand for long periods of time due to pain and a slightly reduced muscle strength of 4 out of 5.  Additionally, evidence of use of a brace for support was noted as early as November 2013.  However, the functional loss described in the September 2015 VA examination does not equate to the criteria needed to assign a higher rating nor is the pain described not adequately considered by the disability rating assigned herein.  

In sum, the medical evidence of record does not support a compensable disability rating prior to November 14, 2013, but beginning on November 14, 2013, with credible complaints of pain, a rating of 10 percent for service-connected degenerative joint disease of the right knee is supported.


ORDER

A compensable disability evaluation for service-connected bilateral hearing loss is denied.

A compensable disability evaluation prior to November 14, 2013, for service-connected degenerative joint disease of the right knee is denied.

A higher disability evaluation of 10 percent beginning on November 14, 2013, to September 23, 2015, for service-connected degenerative joint disease of the right knee is granted, subject to the regulations governing payment of monetary awards.

A disability evaluation higher than 10 percent beginning on September 23, 2015, for service-connected degenerative joint disease of the right knee is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


